                               UNITED STATES DISTRICT COURT
                                MIDDLE DISTRICT OF FLORIDA
                                      OCALA DIVISION

BARBARA D. MULLINAX,

        Plaintiff,

v.                                                                         Case No: 5:17-cv-445-Oc-PRL

COMMISSIONER OF SOCIAL
SECURITY

        Defendant.


                                                  ORDER
        This matter is before the Court on Plaintiff’s opposed motion for attorney’s fees. (Doc. 28).

Pursuant to the Equal Access to Justice Act (AEAJA@), 28 U.S.C. '2412(d), Plaintiff requests an

award of fees in the amount of $3,527.27 and expenses in the amount of $50.03. The attached

documents confirm the attorney and paralegal hours (Docs. 28-1-28-14) and expenses. (Doc. 28-

16).

        There is no dispute that Plaintiff’s counsel is entitled to EAJA fees. Plaintiff asserts that

she is the prevailing party in this litigation, that the Commissioner=s position in the underlying

action was not substantially justified and that her net worth at the time the proceeding was filed

was less than two million dollars.1 On December 13, 2018, the Court entered an Order reversing

and remanding this cause back to the Commissioner for further proceedings pursuant to sentence



        1
          Under the EAJA, a claimant is eligible for an attorney fee award where: (1) the claimant is a
prevailing party in a non-tort suit involving the United States; (2) the Government=s position was not
substantially justified; (3) the claimant filed a timely application for attorney=s fees; (4) the claimant had a
net worth of less than $2 million at the time the complaint was filed; and (5) there are no special
circumstances which would make the award of fees unjust. 28 U.S.C. ' 2412(d).
four of 42 U.S.C. ' 405(g). (Doc. 26). The next day, the Clerk entered Judgment. (Doc. 27). On

March 13, 2019, Plaintiff filed her motion for attorney=s fees. (Doc. 28). The Commissioner has

filed a response in opposition. (Doc. 29).

        While agreeing that time spent by paralegals (8.1 hours) and attorneys who have not been

admitted to practice in the Middle District (25.0 hours) should be compensated at the customary

rate in this District for paralegals, the parties disagree as to the applicable rate. (See Doc. 28 at 4,

Doc. 29 at 3-4). Plaintiff requests $100.00 per hour, while the Commissioner claims that the

customary rate is only $75.00 per hour. I agree with the Commissioner that $75.00 is the normal

reasonable rate in this District for paralegals. See Schoenfeld v Berryhill, 8:17-cv-407-T-AAS,

2018 WL 5634000, at *1 (M.D. Fla. October 31, 2018); Wood v. Comm’r of Soc. Sec., No. 2:15-

cv-437-FtM-29CM, 2017 WL 2298190, at *3 (M.D. Fla. May 26, 2017). Accordingly, the Court

will reduce the hourly rate for attorneys Howard D. Olinsky, Melissa A. Palmer, Megan M.E.

Wicklund, and Edward A. Wicklund, as well as paralegals Michelle Callahan, Jonnah Graser,

Jennifer Overfield, Tamica Lockwood, Vincent Wisehoon, Krysten Gifford, Moira Deutch, and

Michael P. Smith.

        The Commissioner also challenges the reasonableness of the hours billed by attorneys and

paralegals in connection with the case, noting hours billed for non-compensable clerical tasks.

Review of the cited records reveals billing charges for non-compensable clerical time, including

mailing correspondence to Plaintiff, and calendaring deadlines.2 Accordingly, the following time




        2
           On January 17, 2018, Attorney Edward Wicklund spent 0.4 hours on “[p]reliminary review of
transcript-assign Attorney writer.” Plaintiff offers no further explanation regarding this entry. The task of
assigning an attorney writer is clerical in nature, and presumably the review of the transcript was related to
assigning the writer. Even so, the task of reviewing the transcript is duplicative of the work performed by
the brief writer, Melissa Palmer: “[r]eview certified administrative record, take notes, organize facts.” And
thus, would not be compensable as clerical and/or duplicative.


                                                    -2-
entries will be deducted. See e.g., Shoenfeld, 2018 WL 5634000 at *1 (deducting time entries

because tasks of a clerical nature are not compensable as attorney’s fees).

             Worker                   Task                                 Date            Hrs
     Vincent Wisehoon           FDC Packet Sent via Right               9/18/2017    0.2
                                Signature & USPS for client
                                signature of contract
     Olinsky, Howard D.         Review summons issued as to             10/16/2017   0.2
                                Commissioner, USAO, and
                                USAG
     Wicklund, Edward A.        Note summons returned executed          11/28/2017   0.2
                                as to USAO, calendar answer due
                                date (12/26/17)
                                Note Proof of Service filed             11/28/2017   0.1

                                Note motion for extension to file       12/19/2017   0.1
                                answer filed by OC
                                Note endorsed order                     1/3/2018     0.1
                                granting extension to file
                                answer to OC
                                Note set/reset deadline re:             1/8/2018     0.1
                                answer due 1/25/18
                                Combine, OCR, and Live                  1/17/2018    0.8
                                Bookmark administrative
                                transcript (770 pages)
                                Note Magistrate Consent filed by        1/17/2018    0.1
                                OC
                                Preliminary review of                   1/17/2018    0.4
                                transcript-assign Attorney writer
                                Review scheduling order,                1/22/2018    0.3
                                calendar briefing deadlines to
                                task pad
                                Note order approving Consent            1/23/2018    0.1
                                to Jurisdiction by Magistrate
                                Note case reassigned to                 1/25/2018    0.1
                                Magistrate Judge Phillip R.
                                Lammens, update
                                case number
                                Note motion filed by OC re:             5/21/2018    0.1
                                Extension request to file
                                Defendants brief
                                Note order granting                     5/22/2018    0.2
                                Extension request to file
                                Defendants brief, update
                                calendar



                                               -3-
                                 Note motion filed by OC re:         6/21/2018      0.1
                                 Second Extension request to file
                                 Defendants brief
                                 Note order granting Second          6/25/2018      0.1
                                 Extension request to file D
                                 brief, update calendar


       Based on the above revisions to the hourly rates and hours billed, the fees awarded to

Plaintiff will be adjusted as follows:

    Name                                      Hours/Rate                  Total
     Suzanne L. Harris                        0.5 hours at $97.81         $217.27
     Attorney, admitted M.D. Fla.             0.6 hours at $119.46

     Howard D. Olinsky                        1.4 hours at $75.00         $105.00
     Attorney, not admitted to M.D. Fla.

     Melissa A. Palmer                        19.1 hours at $75.00        $1,432.50
     Attorney, not admitted to M.D. Fla.

     Megan M.E. Wicklund                      0.6 hours at $75.00         $45.00
     Attorney, not admitted to M.D. Fla.

     Edward A. Wicklund                       0.8 hours at $75.00         $60.00
     Attorney, not admitted to M.D. Fla.

     Michelle Callahan                        0.6 hours at $75.00         $45.00
     Paralegal

     Jonnah Graser                            2.8 hours at $75.00         $210.00
     Paralegal

     Jennifer Overfield                       0.5 hours at $75.00         $37.50
     Paralegal

     Vincent Wisehoon                         0.9 hours at $75.00         $67.50
     Paralegal

     Kyrsten Gifford                          1.1 hours at $75.00         $82.50
     Paralegal

     Moira Deutch                             1.6 hours at $75.00         $120.00
     Paralegal




                                               -4-
     Michael P. Smith                        0.4 hours at $75.00            $30.00
     Paralegal

                                                                            Total
                                                                            $2,452.27



       Pursuant to the provisions of the Equal Access to Justice Act (28 U.S.C. '2412(d)),

Plaintiff=s motion for attorney=s fees (Doc. 28) is GRANTED in part. Plaintiff is awarded

attorney=s fees in the amount of $2,452.27 and expenses in the amount of $50.03. Payment is

authorized to Plaintiff=s counsel if the Commissioner determines Plaintiff does not owe a debt to

the government.

       DONE and ORDERED in Ocala, Florida on April 1, 2019.




Copies furnished to:

Counsel of Record
Unrepresented Parties




                                              -5-
